      Case 2:18-cr-00422-SMB Document 901 Filed 04/06/20 Page 1 of 1



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     RYAN ELLERSICK
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: ryan.ellersick3@usdoj.gov
 6   Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,
                                                               CR 18-422-PHX-SMB
11                           Plaintiff,
                                                           NOTICE OF APPEARANCE
12           vs.                                          OF GOVERNMENT COUNSEL
13   Michael Lacey, et al,
14                           Defendants.
15
            The United States of America, by and through its undersigned attorneys, gives
16
     notice that Ryan Ellersick files his appearance as counsel for the United States of America
17
     in the above-captioned matter for purposes of addressing potential privilege issues with the
18
     Court as a member of the government’s filter team.
19
            Respectfully submitted this 6th day of April, 2020.
20
21                                             MICHAEL BAILEY
                                               United States Attorney
22                                             District of Arizona
23                                             s/Ryan Ellersick
24                                             RYAN J. ELLERSICK
                                               Assistant U.S. Attorney
25                                             (Filter Team)
26
     Copy of the foregoing served electronically or by
27   other means this 6th day of April, 2020, to:
28   All ECF participants.
